Mr. Chief Justice Shepard
delivered the opinion of the Court:
It appears from the foregoing statement that the Interstate Commerce Commission entertained the petition of the relator, awarding the payment of a part of his damages but denying the sum of $1,335.25 for excess charges for freight delivered from July 22, 1906, to February 10, 1907, because, in the opinion of the Commission that payment was barred by limitation, which it held had begun to run from the date of the delivery of the freight instead of from the date of payment. The relator’s contention is that the Interstate Commerce Commission declined to take jurisdiction of the claim for $1,335.25 by reason of its error in the determination of the limitation. It construes the recital that this claim is barred from consideration in the opinion to be a refusal to take jurisdiction of that part of the claim, and that it may, therefore, be compelled by mandamus to assume such jurisdiction. Interstate Commerce Commission v. United States, 224 U. S. 474, 56 L. ed. 849, 32 Sup. Ct. Rep. 556. The case cited does not govern this proceeding. In that case the Interstate Commerce Commission declined to take jurisdiction, because, in its opinion, Alaska was not a territory of the United States within the meaning of the Interstate Commerce Act. The court, being of the opinion that Alaska was a territory within the meaning of the amended act, and that the Interstate Commerce Commission was in error in holding that it was not, ordered the writ to issue to compel it to take jurisdiction of the case and to proceed therein as by law required.
The Interstate Commerce Commission is an administrative body with certain judicial functions. In the exercise of these functions, it is called upon to- exercise judgment and discretion. It took jurisdiction of the complaint, but refused the order for the payment of part of the same, because, in its opinion, it was barred by the limitation provided in the act. It was the duty of the Interstate Commerce Commission to determine the question whether the claim was barred by limitation, and it did so *519in accordance with former decisions of the same tribunal. Whether its decision is right or wrong is not the question. This court has no general supervisory power over the Interstate Commerce Commission by which to control its action upon questions within its jurisdiction. Mandamus is not the proper writ to control the judgment and discretion of an executive tribunal in the decision of a matter, the decision of which is by law imposed upon it. It cannot be made the substitute for a writ of error. United States ex rel. Riverside Oil Co. v. Hitchcock, 190 U. S. 316, 325, 47 L. ed. 1074, 1078, 23 Sup. Ct. Rep. 698.
There may have been error in its adjudication of the question of limitation, but that error we cannot review.
The court below was right in dismissing the petition, and its judgment is affirmed, with costs. Affirmed.